Defendant. Appeal bydefendant North Country Community Hospital from two judgments of the County Court of Nassau county, entered January 21, 1936, on the verdict of a jury, one in favor of plaintiff Catherine Sheehan for $858.70 for personal injuries, and one in favor of her husband, Edwin F. Sheehan, for $458.70, for personal injuries and loss of services and expenses. There is also an appeal from an order denying a motion to set aside the verdict, but no such order is in the record. The plaintiff wife had been a patient at the hospital. She had been discharged, and while being transported to her home in the hospital’s ambulance, for which a fee of ten dollars had been paid, she sustained injuries as a result of the ambulance colliding with an automobile owned and operated by defendant Buhler. On the trial the individual defendant was exonerated. Judgments of the County Court of Nassau county affirmed, with costs. No opinion. Appeal from order dismissed. Lazansky, P. J., Hagarty and Carswell, JJ., concur; Johnston and Adel, JJ., concur as to the dismissal of the appeal from the order, but dissent and vote to reverse the judgments and to dismiss the complaints, with the following memorandum: When plaintiffs accepted the service of the ambulance to transport them from the hospital to their home, they were the beneficiaries of the defendant’s charity even though a fee was paid for the use of the ambulance. Under these circumstances the defendant, a charitable institution, is not liable for the neglect of its servant. (Hordern v. Salvation Army, 199 N. Y. 233; Van Ingen v. Jewish Hospital of Brooklyn, 99 Misc. 655; affd., 182 App. Div. 10; affd., 227 N. Y. 665.)